Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use in this Amendment No.5 to the Registration Statement of Bulk Storage Software, Inc. on Form S-1/A, of my report dated September 16, 2011 on the financial statements of Bulk Storage Software, Inc. as of September 30, 2011 and 2010 and for the period from October 15, 2007 (inception) through September 30, 2011. /s/Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado September 6, 2012
